                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                   Plaintiff,

             v.                                           Case No. 17-CR-113(18)

Luis F. Gomez et al,

                   Defendants.


                      REPORT AND RECOMMENDATION
                     ON DEFENDANT’S CHANGE OF PLEA


      The United States of America and the defendant, Tommie Cole, appeared

before me on May 3, 2019, for a change of plea colloquy pursuant to Rule 11 of the

Federal Rules of Criminal Procedure. See Court Minutes for Change of Plea

Hearing, ECF No. 458. Mr. Cole, who was represented by counsel at the hearing,

consented to my conducting the plea colloquy. I explained that it would be for

United States District Judge J.P. Stadtmueller alone, not me, to enter the plea and

that my role was to conduct the plea colloquy and then to prepare a report and

recommendation for ultimate disposition by Judge Stadtmueller.

      After Mr. Cole was placed under oath and advised as to the implications of

being untruthful, I questioned him about his competency to go forward with the

hearing. Through his responses, I found that Mr. Cole was lucid, intelligent, and not

under the influence of any intoxicants or substances.
      I then discussed in detail each of the subjects specified in Rule 11, including

the rights Mr. Cole would surrender by entering a plea of guilty, the maximum

penalties associated with the offenses included in the Plea Agreement, ECF No.

415, and the authority of the sentencing judge to sentence Mr. Cole at the statutory

maximums. Mr. Cole fully understood the rights he was surrendering and the

implications of pleading guilty. Mr. Cole also was satisfied that he had received

effective assistance of counsel.

      At the conclusion of this colloquy, I determined that the guilty plea was

knowing and voluntary and was not induced by any threats or promises. I found

that there was an independent factual basis containing each of the essential

elements of Count 2 charged in the Indictment, ECF No. 1, to which Mr. Cole was

pleading guilty. Mr. Cole advised that he was pleading guilty to that offense

because he was, in fact, guilty and that the United States could prove beyond a

reasonable doubt that he was guilty of it. Finally, I found that, in responding to my

questions, Mr. Cole was candid, respectful, and non-evasive, fully accepting

responsibility for and acknowledging the unlawfulness of his conduct.

      NOW, THEREFORE, IT IS HEREBY RECOMMENDED that defendant

Tommie Cole’s plea of guilty be accepted; that he be found to have accepted

responsibility for his crime; that a presentence investigation and report be prepared

according to the schedule set by the Court; and that Mr. Cole be adjudicated guilty

and have sentence imposed accordingly.



                                          2
      Your attention is directed to 28 U.S.C. § 636(b)(1)(B) and (C), Fed. R. Crim. P.

59(b), and E.D. Wis. Gen. L. R. 72(c), whereby written objections to any

recommendation herein, or part thereof, may be filed within fourteen days of service

of this Recommendation. Objections are to be filed in accordance with the Eastern

District of Wisconsin’s electronic case filing procedures. Failure to file a timely

objection with Judge Stadtmueller shall result in a waiver of your right to appeal. If

no response or reply will be filed, please notify Judge Stadtmueller in writing.

      Dated at Milwaukee, Wisconsin, this 3rd day of May, 2019.

                                                BY THE COURT:


                                                s/ David E. Jones
                                                DAVID E. JONES
                                                United States Magistrate Judge




                                            3
